Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 1 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 2 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 3 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 4 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 5 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 6 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 7 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 8 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                              Exhibit Page 9 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                             Exhibit Page 10 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                             Exhibit Page 11 of 12
Case 1:19-bk-04599-HWV   Doc 19-4 Filed 01/21/20 Entered 01/21/20 20:25:49   Desc
                             Exhibit Page 12 of 12
